Citation Nr: 1008090	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to 
April 1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008  rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In January 2010, the Veteran testified in a Video Conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional medical evidence from the 
Veteran during the hearing.  The evidence consisted of Social 
Security Administration Records.  During the hearing the 
Veteran submitted a waiver of his right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 
19.9, 20.1304(c) (2009).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The Board notes that the December 2008 Statement of the Case 
also addressed the issues of entitlement to an increased 
evaluation for PTSD, service connection for memory loss and 
service connection for a lung disability.  The VA Form 9, 
however, only included the issues of entitlement to service 
connection for memory loss and TDIU.  Additionally, during 
the January 2010 hearing and in a written statement, the 
Veteran withdrew his appeal as to service connection for 
memory loss.  See 38 C.F.R. § 20.204(b), (c) (2009).  As 
such, the only remaining issue on appeal is TDIU.  


FINDINGS OF FACT

1.	The Veteran is currently service connected for 
posttraumatic stress disorder (PTSD), rated as 70 percent 
disabling; bilateral hearing loss, rated as 20 percent 
disabling; bilateral tinnitus, rated as 10 percent disabling; 
and malaria, rated as noncompensable.  His combined 
disability rating is 80 percent.

2.	The evidence of record shows that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. §§ 3.341(a), 4.15, 4.16, 4.19, 4.25 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran asserts that he is unable to work due to his 
service connected disabilities.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2009).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2009).  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16(a) (2009).  

In this case, the Veteran is service-connected for PTSD, 
rated as 70 percent disabling; bilateral hearing loss, rated 
as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; and malaria, rated as noncompensable.  The 
combined disability rating is 80 percent.  See 38 C.F.R. 
§ 4.25 (2009).  As the Veteran has one disability rated at 
higher than 40 percent and the combined rating greater than 
70 percent, the scheduler criteria for a total disability 
rating under the provisions of 38 C.F.R. § 4.16(a) are met.

Nonetheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities. 

In the present case, the evidence of record shows that the 
Veteran has not worked since 2007.  The employer statements 
and the lay statements submitted by the Veteran show that he 
had difficulty working due to PTSD symptoms.  Additionally, 
the testimony of the Veteran and his wife was considered and 
the Board finds the statements credible as to the impact PTSD 
has on his employability.  More over, the VA treatment notes 
show that the Veteran is unemployable due to his PTSD.  
Particularly, in a VA mental health note dated in July 2008, 
the clinical psychologist diagnosed the Veteran with chronic 
severe PTSD.  The psychologist indicated that the Veteran was 
clearly unemployable as a direct result of his PTSD. 

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the Veteran's service-connected 
disabilities render him unemployable.  Based on the 
foregoing, in particular the July 2008 VA mental health note, 
the Board finds that the Veteran is unable to work due to his 
PTSD.  In reaching this conclusion, the Board affords the 
Veteran the benefit of the doubt and finds that the Veteran 
is unable to follow or sustain gainful employment as a result 
of his service-connected PTSD.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Entitlement to a TDIU is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


